FEDERATED MARKET OPPORTUNITY FUND (A Portfolio of Federated Equity Funds) Class A Shares Class B Shares Class C Shares Institutional Shares SUPPLEMENT TO STATEMENT OF ADDITIONAL INFORMATION DATED DECEMBER 31, 2009 Under the subsection entitled “Board of Trustees” please delete the second paragraph in its entirety and replace with the following: “As of December 4, 2009, the Fund’s Board and Officers as a group owned less than 1% of each Class of the Fund’s outstanding Shares.” January 13, 2010 Cusip Cusip Cusip Cusip 41929
